Citation Nr: 0517877	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  05-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial evaluation for eczema, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
eczema and assigned a 10 percent disability evaluation 
effective from November 12, 2000.  The veteran, who had 
active service from January 1945 to January 1947, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's eczema is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

3.  The veteran's eczema does not affect 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas, nor 
does it require the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for eczema have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.20, 4.118, Diagnostic Code 7806 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  At the outset, the Board notes that 
increased ratings claims are generally considered to be 
"downstream" issues from the original grants of service 
connection.  VA's General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claims involving such downstream 
issues is not required when the veteran was provided adequate 
VCAA notice following receipt of the original claim.  
VAOPGCPREC 8-2003.  In this case, however, the veteran was 
not provided with the type of specific notice required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) prior to the RO's 
grant of service connection in July 2003.  In the absence of 
such prior notice, the Board interprets the General Counsel's 
opinion as requiring notice as to the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim for an increased disability rating.

Nevertheless, the Board observes that the record does 
indicate that the appellant had been apprised of what 
evidence would be necessary to substantiate his claim for a 
higher initial evaluation, as well as informed of the 
division of responsibility for obtaining such evidence.  
Collectively, the July 2003 and February 2004 rating 
decisions, as well as the January 2005 Statement of the Case 
issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, including the schedular criteria, and the 
reason his claim was denied.  In addition, a letter was sent 
to the veteran in September 2003 that specifically informed 
him of the substance of the VCAA.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the September 
2003 letter essentially satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board also acknowledges that the veteran was not 
adequately notified of the VCAA and its provisions until 
after the July 2003 rating decision in this case.  However, 
in another case regarding the timing of the VCAA notice, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in such situations, the appellant has a right 
to a VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
That notice was provided to the appellant in September 2003 
and the RO subsequently reviewed the appellant's claim and 
continued the denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in October 2002 and October 2003.  

The Board does acknowledge the veteran's request that he be 
afforded another VA examination.  In this regard, the 
veteran's representative submitted a statement in March 2005 
in which he contended that another examination was needed 
because the veteran was not examined at a time when his 
symptoms were most debilitating.  However, the Board finds 
that the October 2002 and October 2003 examinations are 
adequate for purposes of this appeal.  As will be discussed 
below, the veteran's disability evaluation is partially 
dependent upon his required treatment, and his current 
private and VA treatment records have been obtained and 
associated with his claims file.  In addition, the Board 
notes that his current treatment records do not show him to 
have had any recent flare-ups during which he could be 
examined.  The veteran has not identified or submitted any 
additional medical evidence that suggests that his service-
connected eczema has increased in severity or that the 
October 2002 and October 2003 examinations are inadequate for 
rating purposes.  Thus, the Board finds that further 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

A rating decision dated in July 2003 granted service 
connection for eczema of the hands and feet and assigned a 10 
percent disability evaluation effective from November 12, 
2000.  That determination was based on a review of lay 
statements and a letter from a private physician as well as 
on the findings of a VA examination performed in October 
2002.  A subsequent rating decision dated in February 2004 
continued the 10 percent disability evaluation.   During the 
pendency of the appeal, the 10 percent disability evaluation 
has remained in effect until the present time.

Private medical records dated from April 1997 to July 2003 
document the veteran's treatment for a rash.  In April 1997, 
he complained of having a rash on his feet, and he later 
sought additional treatment in April 2001 with complaints of 
having a rash on his right hip.  The veteran also complained 
of breaking out in November 2001 and reported having a rash 
on his right hip and stomach.

Private medical records dated from July 2000 to May 2001 
document the veteran's treatment for various disorders.  In 
March 2001, the veteran complained of having a rash, but 
there was no obvious tumor or color changes, 
photosensitivity, or nail changes.  Nor was there any 
evidence of stasis dermatitis, ulcers, or xanthomas.  The 
veteran was later examined in May 2001 at which time he did 
not have any complaints of a rash and there was still no 
obvious tumor or color changes, photosensitivity, or nail 
changes.  A physical examination did not reveal evidence of 
stasis dermatitis, ulcers, or xanthomas.  

In November 2000, Oliver McKee, M.D. indicated that the 
veteran had a recurrent rash that was diagnosed as eczematous 
dermatitis.

VA medical records dated in May 2001 document the veteran as 
having complained of a recurrent groin rash.  He was 
diagnosed with tinea and was instructed to apply ketoconazole 
cream sparingly.

VA medical records dated in January 2002 indicate that the 
veteran had mild to moderate tinea on his buttocks, and he 
reported sometimes having the same fungus condition on his 
thighs and face.  It was also noted that he was treated well 
with ketoconazole topical agent.  

Oliver A. McKee, M.D. wrote a letter to the veteran in August 
2002 in which he stated that the veteran's skin disorder had 
been bothersome and quite extensive over the years.  Dr. 
McKee also noted that the veteran had required treatment with 
steroid medicines and pills.

The veteran was afforded a VA examination in October 2002 
during which he reported breaking out in rashes and having 
his skin peel off and break in different places.  He noted 
that the condition lasted longer when he did not apply any 
cream and stated that an over-the counter-salve usually took 
care of his problem.  The veteran indicated that he usually 
developed such a rash twice a year and also noted that his 
skin became dry after showering.  He further claimed that he 
could not sleep properly at night due to his disorder.  A 
physical examination found his skin to be warm to the touch, 
and he scratched his body with itching in different areas.  
He had very shiny skin on the lower extremities, and it 
looked as though there was a cracking mark, but there was no 
ulceration or scaling.  Nor was there any eczema or scaling 
of the skin noted on his back, but there was an area with 
hyperkeratotic skin on the trunk and back noted.  There was 
no exfoliation or crusting, except for the pruritus and 
itching described by the veteran.  The veteran also stated 
that he did not have any denuded areas or blister formations 
at the time of the examination, which he noted usually came 
off and on again at different times.  His medication included 
raberprazole, albuterol, acetaminophen, lisinopril, 
carvedilol, and two percent ketoconazole cream.  The examiner 
indicated that the physical examination of the veteran's skin 
was normal, except for the shiny skin with cracking lines on 
the lower extremities.  He also stated that there was no 
evidence of eczema at the time of the examination.  

In July 2003, Oliver McKee, M.D. sent a letter to the veteran 
in which he stated that his eczematous dermatitis had 
prohibited him from functioning in his job.  In this regard, 
Dr. McKee noted that the eruption on the veteran's arms had 
become so severe that he could not perform his job.

The veteran was provided a VA examination in October 2003 at 
which time he reported having intermittent flare-ups in 
random, unpredictable locations. He experienced occasional 
itching during such flare-ups, but he was otherwise 
asymptomatic.  The veteran denied having any fever, chills, 
or other constitutional symptoms.  He also noted that he kept 
his skin disorder under control using topical medications as 
needed.  The examiner indicated that the veteran did not have 
any side effects from his topical treatments and that he did 
not use any systemic therapy or phototherapy.  A physical 
examination revealed lichenified one-centimeter plaques as 
well as excoriated skin-colored nodules on his hands.  The 
veteran also had dryness and scaling on his posterior trunk 
and old hyperpigmented macules on his lower back, but his 
face was clear.  The examiner indicated that the exposed 
areas affected were his two fingers, which were five percent 
of his exposed areas.  He also noted that five to nine 
percent of the veteran's entire body was affected.  The 
examiner diagnosed him with eczematous dermatitis involving 
his trunk and fingers.  

VA medical records dated from October 2003 to September 2004 
document the veteran's treatment for various disorders, 
including his eczema.  In February 2004, he requested a salve 
instead of a cream for his chronic rash that caused him 
itching, and a physical examination revealed mild tinea on 
his buttocks.

In a February 2004 statement, the veteran claimed that his 
feet swelled, itched, broke open, and weeped and also 
contended that he had lost his toenails due to his 
disability.  He indicated that he could not wear shoes 
because of his flare-ups and further stated that his 
condition was not limited to his hands and feet, as his 
disability affected his entire body.


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his eczema.  More specifically, he claims that 
the current evaluation assigned for his disorder does not 
accurately reflect the severity of the symptomatology 
associated with that disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran's eczema is currently assigned a 10 percent 
disability evaluation effective from November 12, 2000 under 
38 C.F.R. § 4.118, Diagnostic Code (2004).  The Board notes 
that VA issued new regulations for rating disabilities for 
skin disability under 38 C.F.R. § 4.118, which became 
effective August 30, 2002.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective. The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law. 
That is, for any date prior to August 30, 2002, neither the 
RO nor the Board could apply the revised rating schedule.

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent disability evaluation is 
assigned when there is eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area.  A 
30 percent evaluation is warranted when there is eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

Under the revised criteria that became effective on August 
30, 2002, 10 percent disability evaluation is contemplated 
when at least five percent, but less than 20 percent, of the 
entire body, or at least five percent, but less than 20 
percent, of exposed areas are affected, or if intermittent 
systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  Diagnostic Code 7806 also provides 
that a disability may also be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to an increased evaluation for his eczema.  The 
medical evidence of record does not show the veteran to have 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The October 2002 VA examination did not find 
any exfoliation or crusting, nor was there any denuded areas 
or blister formations.  In fact, the veteran told the October 
2003 VA examiner that he experienced occasional itching 
during flare-ups, but stated that he was otherwise 
asymptomatic.  As such, the medical evidence of record does 
not show the veteran to have met the criteria for an 
increased evaluation.  Therefore, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent under the old schedular criteria.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7806, the Board is once again of 
the opinion that the veteran is not entitled to an increased 
evaluation for eczema.  The medical evidence of record does 
not show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected.  In fact, the October 
2003 VA examiner indicated that the exposed areas affected 
were his two fingers, which were five percent of his exposed 
areas, and also noted that the veteran's eczema affected five 
to nine percent of his entire body.  Additionally, the Board 
observes that the veteran has not required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period.  The Board acknowledges the 
August 2002 letter from Dr. McKee stating that the veteran 
had been treated with steroid medication; however, the letter 
did not indicate the duration of such treatment or whether it 
was systemic therapy.  Further, 2003 requests from the RO to 
Dr. McKee for all treatment records relating to treatment of 
the veteran's skin dated from 1991 to the present yielded 
records from April 1997 to July 2003 with documented 
treatment for rashes only in April 1997 (feet); November 2000 
(right hip, stomach, and insides of elbows); and in April 
2001 (hip).  No systemic treatment for a skin disorder is 
documented.  Further, the Board also notes that the veteran 
told the October 2003 VA examiner that he kept his skin 
disorder under control using topical medications as needed 
which is supported by the outpatient treatment records, and 
the examiner indicated that he did not use any systemic 
therapy or phototherapy.  As such, the veteran has not been 
shown to have met the criteria for an increased evaluation 
under the version of Diagnostic Code 7806 that became 
effective on August 30, 2002.  Therefore, the Board finds 
that the veteran is not entitled to an initial evaluation in 
excess of 10 percent under the revised rating criteria.

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805.  See 38 C.F.R. § 4.118 (2004).  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that his eczema could not be rated as scars or as 
disfigurement of the head, face, or neck.  In this regard, 
the Board notes that the October 2002 VA examiner stated a 
physical examination of the veteran's skin was normal, except 
for shiny skin with cracking lines on the lower extremities, 
and the October 2003 VA examiner indicated that the veteran's 
face was clear.  There is no other evidence of record 
indicating that the veteran currently has scars that warrant 
an evaluation in excess of the currently assigned 10 percent, 
or other disfigurement of the head, face, or neck.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected eczema has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  The Board notes 
that although Dr. McKee stated in a July 2003 letter that the 
veteran's eczematous dermatitis prohibited the veteran from 
functioning in his job and that the eruption on his arms had 
become so severe that the veteran was unable to perform his 
job, Dr. McKee in November 2003 only provided actual clinical 
records dated between April 1997 and April 2001 which 
document three entries for treatment of a localized skin 
rash, and none of which appear to indicate marked 
interference with employment.  Further, in the veteran's 
August 2003 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the veteran 
reported that he had last worked fulltime in December 1986 as 
a construction laborer, albeit he did claim that his eczema 
of the hands and feet prevented him from gainful employment.  
Again, however, no current medical evidence suggests that the 
regular schedular standards are inadequate at the present 
time.  In the absence of such factors, the Board finds that 
the requirements for an extraschedular evaluation for the 
veteran's service-connected eczema under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

An initial evaluation in excess of 10 percent for eczema is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


